Citation Nr: 1452892	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-04 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for teeth injury for compensation purposes. 

2.  Entitlement to service connection for residuals of dental trauma for compensation purposes.

3.  Entitlement to service connection for a jaw disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to June 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an April 2010 rating decision by the RO in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in Reno, Nevada.

In the above rating decisions, the RO denied reopening of a claim of service connection for teeth injury for compensation purposes, as well as a claim of service connection for a jaw disorder.  In the April 2010 rating decision, the RO indicated that the Veteran should direct a claim for dental treatment to the nearest VA Medical Center.  Thereafter, the RO granted service connection for residuals of dental trauma for tooth #8 for dental treatment purposes in a January 2011 rating decision; this rating decision only addressed the treatment claim for tooth #8.  The RO cited this determination as part of the January 2012 statement of the case (SOC).

In the November 2012 supplemental SOC (SSOC), the RO indicated that service connection for dental treatment purposes for tooth #8 was warranted, but not warranted for any other teeth.  However, VA cannot use an SSOC to announce decisions by the agency of original jurisdiction (AOJ) on issues not previously addressed in the SOC.  38 C.F.R. § 19.31(a) (2014).  Thus, the issue of entitlement to service connection for residuals of dental trauma for teeth other than tooth #8 for dental treatment purposes is addressed in the referral section below.

A hearing was held before the undersigned Veterans Law Judge at RO in May 2013.  A transcript of the hearing is of record.  The Board notes that the issues on appeal have been recharacterized as stated above to more accurately reflect the nature of the claims.

The Virtual VA electronic claims file contains the Board hearing transcript, as well as evidence duplicative of that in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents.

In the January 2011 rating decision, the RO addressed the claim of entitlement to service connection for residuals of dental trauma for tooth #8 for dental treatment purposes; however, a finding as to the remaining teeth was not addressed in that decision, thus the issue of entitlement to service connection for residuals of dental trauma for teeth other than tooth #8 is raised.  In addition, the Veteran raised the issues of a request to reopen a claim of entitlement to service connection for migraine headaches and entitlement to service connection for a sinus disorder, both claimed as secondary to dental trauma, during the April 2013 Board hearing.  See Bd. Hrg. Tr. at 11-12.  The AOJ has not adjudicated these issues.  Thus, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for residuals of dental trauma for compensation purposes and for a jaw disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for teeth injury for compensation purposes.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the October 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the October 2004 rating decision is new and material, and the claim of service connection for teeth injury for compensation purposes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In an October 2004 rating decision, the RO denied the Veteran's claim of service connection for teeth injury for compensation purposes, finding that there was no evidence of a current disability.  The Veteran was notified of this decision, but she did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since this rating decision includes VA treatment records showing current dental treatment, as well as hearing testimony from the Veteran that her treatment providers have indicated that she may have current dental problems due to her in-service injury.  See Bd. Hrg. Tr. at 10.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a current dental disability), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for teeth injury for compensation purposes is reopened. 


ORDER

New and material evidence having been submitted, the claim of service connection for teeth injury for compensation purposes is reopened.


REMAND

On review, remand is required to provide a VA examination.  The VA treatment records show current dental problems, and the Veteran has competently reported that her treatment providers have indicated that she may have current dental and/or jaw problems due to her in-service injury.  Thus, there is evidence that the Veteran's current symptoms may be related to her military service, but there is insufficient medical evidence to make a decision on the claims.  These considerations satisfy the low threshold for obtaining an examination under VA's duty to assist.

In addition, the Veteran has reported that she received non-VA dental treatment after service; she will be afforded an opportunity to submit or request that VA attempt to obtain any outstanding treatment records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided her treatment for the claimed disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA dental examination to determine the etiology of any current dental and jaw disorder(s).  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions must be provided.

In light of the examination findings and the service and post-service evidence of record, the examiner must:

(a)  List all current dental disorders;

(b)  For each missing tooth, comment on whether the missing tooth is considered a replaceable missing tooth;

(c)  For each non-replaceable missing tooth, comment on whether such resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease during service;

(d)  If a non-replaceable missing tooth resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease, specifically note the trauma or disease resulting in tooth loss; and,

(e)  For each dental disorder other than missing teeth, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is consistent with the acknowledged in-service trauma to the mouth when the Veteran ran into a pole in September 1998.

(f)  List each diagnosed jaw disorder; for each, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the acknowledged in-service trauma to the mouth when the Veteran ran into a pole in September 1998.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated, including all evidence received since the November 2012 SSOC.  If the claims remains denied, an SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


